EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT


by and between


MOTORSPORTS & ENTERTAINMENT OF TENNESSEE, INC.,
a Nevada corporation


AND


LJ&J ENTERPRISES OF TENNESSEE, INC.,
a Tennessee corporation


Dated: November 21, 2006
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
1.
TERMS OF ACQUISITION
1
 
1.1
Stock Purchase
1
 
1.2
Purchase Price
2
 
1.3
Closing
2
   
(a)
Closings
2
   
(b)
The Company’s Deliveries Upon Execution of the Agreement
2
   
(c)
The Purchaser’s Deliveries Upon Execution of the Agreement
3
   
(d)
Deliveries At the First Closing
3
   
(e)
The Company’s Deliveries At the Final Closing
3
   
(f)
The Purchaser’s Deliveries At the Final Closing
3
     
2.
ADDITIONAL AGREEMENTS
3
 
2.1
Audits
3
 
2.2
Best Efforts
3
 
2.3
Further Assurances
4
       
3.
REPRESENTATIONS AND WARRANTIES.
4
 
3.1
Representations and Warranties as to the Company
4
   
(a)
Capitalization
4
   
(b)
Organization; Good Standing; Power
4
   
(c)
Authority; Validity; No Conflicts
4
   
(d)
Governmental Authorizations; Third-Party Consents
5
   
(e)
Financial Statements
5
   
(f)
Interests in Other Entities
5
   
(g)
Title to Properties; Leases
5
   
(h)
Absence of Undisclosed Liabilities
6
   
(i)
Litigation
6
   
(j)
Material Contracts
6
   
(k)
Employee Arrangements
6
   
(l)
Tax Matters
6
   
(m)
Compliance with Applicable Laws
7
   
(n)
Regulatory Permits
7
   
(o)
Environmental Matters
7
   
(p)
Absence of Certain Changes
7
   
(q)
Brokers
7
   
(r)
Disclosure
7
   
(s)
Affiliated Transactions
8
   
(t)
Disclosure Schedules
8
 
3.2
Representations and Warranties of Purchaser
8
   
(a)
Organization and Power
8
   
(b)
Authority; Validity; No Conflicts
8
   
(c)
Compliance with Law
8
   
(d)
Capitalization
8
   
(e)
Investment Intent
9

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
(continued)


4.
CONDITIONS TO CLOSING.
9
 
4.1
Conditions to Purchaser’s Obligation to Close
9
   
(a)
Agreements and Conditions
9
   
(b)
Representations and Warranties
9
   
(c)
No Legal Proceedings
9
   
(d)
Board Approval
9
   
(e)
Officer’s Certificate
9
   
(f)
Absence of Material Changes
9
   
(g)
Consents
10
   
(h)
Stock Certificate
10
   
(i)
Secretary’s Certificate
10
   
(j)
Company Capitalization
10
   
(k)
Second Closing Certificate
10
   
(l)
Other Closing Deliveries
10
 
4.2
Conditions to Company’s Obligations to Close
10
   
(a)
Agreements and Conditions
10
   
(b)
Representations and Warranties
10
   
(c)
No Legal Proceedings
10
   
(d)
Purchase Price
11
   
(e)
Shareholders’ Agreement
11
     
5.
CERTAIN TAX MATTERS.
11
 
5.1
Tax Indemnification
11
 
5.2
Cooperation on Tax Matters
11
 
5.3
Certain Taxes
11
     
6.
SURVIVAL; INDEMNIFICATION.
12
 
6.1
Survival of Representations
12
 
6.2
Indemnities of the Company
12
 
6.3
Indemnity of Purchaser
12
 
6.4
Limitations on Indemnification
12
     
7.
CONFIDENTIALITY.
13
 
7.1
Confidentiality
13
 
7.2
Remedies upon Breach
13
     
8.
MISCELLANEOUS PROVISIONS.
13
 
8.1
Counterparts; Interpretation
13
 
8.2
Governing Laws
13
 
8.3
Partial Invalidity and Severability
13
 
8.4
Waiver
14
 
8.5
Acceptance by Fax
14
 
8.6
Fees and Disbursements
14
 
8.7
Attorneys’ Fees
14
 
8.8
Further Assurances
14
 
8.9
Notice
14
 
8.10
Termination
15
 
8.11
Effects of Termination
15

 
 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
(continued)
 

 
8.12
Assignment
16
 
8.13
Binding Effect; Benefits
16
 
8.14
Rules of Construction
16
 
8.15
Waiver of Jury Trial
17

 
SCHEDULES


Schedule 3.1(a)
Capitalization
Schedule 3.1(b)
Organization; Good Standing; Power
Schedule 3.1(c)
Authority; Validity; No Conflicts
Schedule 3.1(d)
Governmental Authorizations; Third-Party Consents
Schedule 3.1(e)
Financial Statements
Schedule 3.1(g)
Title to Properties; Leases
Schedule 3.1(h)
Absence of Undisclosed Liabilities
Schedule 3.1(i)
Litigation
Schedule 3.1(j)
Material Contracts
Schedule 3.1(l)
Tax Matters
Schedule 3.1(p)
Absence of Certain Changes
Schedule 3.1(q)
Brokers
Schedule 3.1(s)
Affiliated Transactions



EXHIBITA


EXHIBIT A
Shareholders’ Agreement
EXHIBIT B
Escrow Agreement



iii

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 21st day of
November, 2006, by and between Motorsports & Entertainment of Tennessee, Inc., a
Nevada corporation (“Purchaser”), LJ&J Enterprises of Tennessee, Inc., a
Tennessee corporation (the “Company”) (each, a “Party” and collectively, the
“Parties”).
 
RECITALS
 
WHEREAS, the Company is principally engaged in the business of motorsports
development and racetrack management, acquisition and design (the “Business”);
 
WHEREAS, the Company and Purchaser have agreed to enter into certain
transactions pursuant to this Agreement whereby the Company shall issue,
transfer and deliver to Purchaser, and Purchaser shall purchase from the Company
shares of common stock, $1.00 par value per share, of the Company (the “Company
Common Stock”), so that effectively as of the Final Closing Date, upon payment
of the final tranche of the Purchase Price by Purchaser to the Company, the
Purchaser shall have purchased from the Company eighty percent (80%) of all of
the issued and outstanding of the Company Common Stock as of the Final Closing
Date, in the manner and subject to the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements herein contained, and of the certain good
and valuable consideration, the receipt and sufficiency is hereby acknowledged,
the parties hereby agree as follows:
 
1.  Terms of Acquisition.
 
1.1  Stock Purchase.
 
(a)  Subject to the terms and conditions of this Agreement, the Company shall
issue, transfer, convey and deliver to Purchaser, and the Purchaser shall
purchase, acquire and accept from the Company, all right, title and interest,
legal and equitable, beneficial and of record, in an amount of shares of the
Company Common Stock (the “Purchased Shares”), so that effectively as of the
First Closing, the Purchaser shall be the owner of Purchased Shares representing
forty percent (40%) of the Company Common Stock as of the First Closing Date,
and as of the Final Closing, the Purchaser shall be the owner of Purchased
Shares representing eighty percent (80%) of the Company Common Stock as of the
Final Closing Date. 
 
(b)  The Parties hereby agree that the stock purchase transactions shall occur
as follows: (i) upon execution of this Agreement, the Purchaser, or its assigns,
will pay and deliver to the Company a sum of Two Hundred and Fifty Thousand
Dollars ($250,000.00), and the Company shall issue, sell, transfer, convey and
deliver to the Escrow Agent an original stock certificate representing forty
percent (40%) of all of the outstanding shares of Company Common Stock (the
“First Closing Certificate”), which shall be effective as of the 1st day of
January, 2007 (the “First Closing”); and (ii) the Purchaser will use its best
efforts to pay and deliver to the Company the Final Payment, as defined below,
by March 1, 2007, or within three (3) business days after the effectiveness of
ARC’s Registration Statement on Form SB-2, filed or to be filed by American
Racing Capital, Inc., a Nevada corporation (“ARC”) with the U.S. Securities and
Exchange Commission (the “SEC”) in connection with those certain financing
transactions with New Millennium Capital Partners II LLC, AJW Qualified Partners
LLC, New Millennium Capital, AJW Offshore Ltd. and AJW Partners LLC (the
“Investors”) (the “Final Closing”). On the Final Closing Date, Purchaser, or its
assigns, will pay and deliver to the Company the Final Payment, and the Company
shall issue, sell, transfer, convey and deliver to Purchaser an original stock
certificate (the “Final Closing Certificate”), such that the Purchased Shares
issued by the Company to Purchaser at the Final Closing, plus the Purchased
Shares issued by the Company to the Purchaser at the First Closing shall
represent in aggregate eighty percent (80%) of all of the outstanding shares of
Company Common Stock as of the Final Closing Date. The originally issued
certificates evidencing the Company Common Stock shall be delivered at each
Closing by Company to Purchaser, free and clear of all Liens, accompanied by
duly executed stock powers (endorsed in blank) and with any necessary stock
transfer tax stamps affixed thereto.
 
1

--------------------------------------------------------------------------------


 
(c)  Upon execution of the Agreement, the Company shall deliver and transfer to
the Escrow Agent the First Closing Certificate to be held in escrow pursuant to
that certain Escrow Agreement. On the First Closing Date, the Escrow Agent shall
deliver and transfer the First Closing Certificate to the Purchase. On the Final
Closing Date, the Company shall deliver and the Final Closing Certificate to the
Purchaser.
 
1.2  Purchase Price. The Parties agree that the Purchase Price shall be Seven
Hundred Thousand Dollars ($700,000.00) (the “Purchase Price”) to the Company. On
July 24, 2006, ARC, on behalf of the Purchaser, paid an amount of Two Hundred
Thousand Dollars ($200,000) (the “Option Payment”) to the Company in the form of
an option payment towards the payment of the Purchase Price, as memorialized
under that certain Agreement dated July 24, 2006, by and between ARC and the
Company. At the First Closing, the Company shall be entitled the sum of Four
Hundred and Fifty Thousand Dollars ($450,000) (the “First Closing Payment”),
which shall be paid as such: (i) the Option Payment shall be credited against
the First Closing Payment; and (ii) the sum of Two Hundred and Fifty Thousand
Dollars ($250,000.00) shall be delivered to the Company by Purchaser upon
execution of the Agreement by the Parties. At the First Closing, the Company
shall issue and deliver the First Closing Certificate subject to Section 1.3. At
the Final Closing, the Purchaser shall deliver to the Company the sum of Two
Hundred and Fifty Thousand Dollars ($250,000.00) (the “Final Payment”) and the
Company shall issue and deliver to the Purchaser the Final Closing Certificate.
 
1.3  Closing.
 
(a)  Closings. The First Closing and the Final Closing shall take place at the
offices of Purchaser’s counsel, Kirkpatrick & Lockhart Nicholson Graham, LLP,
located at Miami Center, 20th Floor, 201 S. Biscayne Blvd., Miami, FL 33131;
provided, that all conditions precedent set forth in Sections 4.1 and 4.2 hereof
shall have been satisfied or waived in writing.
 
(b)  The Company’s Deliveries Upon Execution of the Agreement. Subject to the
terms and conditions of this Agreement, the Company shall deliver the following:
 
(i) An original stock certificate evidencing an amount of Purchased Shares which
represent forty percent (40%) of all of the issued and outstanding shares of
Company Common Stock as of the First Closing Date, accompanied by stock
powers (endorsed in blank) duly executed by an officer of Company and any
necessary stock transfer tax affixed thereto. This First Closing Certificate
shall be delivered to the Escrow Agent to be held in escrow until the First
Closing Date;
 
(i)  the Shareholders’ Agreement, in the form attached hereto as Exhibit A.
 
(ii) the Escrow Agreement, in the form attached hereto as Exhibit B.
 
2

--------------------------------------------------------------------------------


 
(c)  The Purchaser’s Deliveries Upon Execution of the Agreement. Subject to the
terms and conditions of this Agreement, Purchaser shall deliver to the Company
the following:
 
(i) the Shareholders’ Agreement, in the form attached hereto as Exhibit A.
 
(ii) the Escrow Agreement, in the form attached hereto as Exhibit B.
 
(d)  Deliveries At the First Closing. Subject to the terms and conditions of
this Agreement, the following duly executed documents shall be delivered at the
First Closing:
 
(i) the Company shall deliver to Purchaser the Consents set forth on Schedule
3.1(d); and
 
(ii) the Company shall deliver to Purchaser the Officer’s Certificate set forth
in Section 4.1(e); and
 
(iii) the Company shall deliver to Purchaser the Secretary’s Certificate
required by Section 4.1(i); and
 
(iv) the Escrow Agent shall release the First Closing Certificate to Purchaser.
 
(e)  The Company’s Deliveries At the Final Closing. Subject to the terms and
conditions of this Agreement, Company shall deliver the following duly executed
documents:
 
(i) An original stock certificate evidencing an amount of Purchased Shares, such
that the Purchased Shares evidenced by the First Closing Certificate, plus the
Purchased Shares issued by the Company to the Purchaser at the Final Closing,
represent in aggregate eighty percent (80%) of all of the issued and outstanding
shares of Company Common Stock as of the Final Closing Date. The Final Closing
Certificate shall be accompanied by stock powers (endorsed in blank) duly
executed by an officer of the Company and any necessary stock transfer tax
affixed thereto;
 
(ii) the Consents set forth on Schedule 3.1(d);
 
(iii) the Officer’s Certificate set forth in Section 4.1(e); and
 
(iv) the Secretary’s Certificate required by Section 4.1(i).
 
(f)  Purchaser’s Deliveries At the Final Closing. Subject to the terms and
conditions of this Agreement, Purchaser shall pay and deliver to Company the
Final Payment.
 
2.  Additional Agreements.
 
2.1  Audits.  The Company hereby agrees that its financial statements shall be
subject to an independent audit (each an “Audit”) for the period of Fiscal Year
2004 and Fiscal Year 2005 (each an “Audited Period”). Purchaser shall utilize an
independent certified public accountant qualified to practice before the SEC to
complete such audit, and shall bear the costs for such audit only insofar as
such audit covers the Audited Period.
 
2.2  Best Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use its best efforts in good faith to take
or cause to be taken as promptly as practicable all reasonable actions that are
within its power to cause to be fulfilled those conditions precedent to its
obligations or the obligations of the other party to consummate the transactions
contemplated by this Agreement that are dependent upon its actions.
 
3

--------------------------------------------------------------------------------


 
2.3  Further Assurances. Each party shall deliver any and all other instruments
or documents required to be delivered pursuant to, or necessary or proper in
order to give effect to, the provisions of this Agreement, including, without
limitation, all necessary stock powers and such other instruments of transfer as
may be necessary or desirable to consummate the transactions contemplated by
this Agreement.
 
3.  Representations and Warranties. 
 
3.1  Representations and Warranties as to the Company. As of each Closing, the
Company hereby, represents and warrants to Purchaser as follows:
 
(a)  Capitalization. (i) As of November 1, 2006, the authorized capital stock of
the Company consists solely of One Thousand (1000) shares of common stock, $1.00
par value per share, of which One Thousand (1000) shares are issued and
outstanding. Prior or on the date of each Closing, the Company shall have
increased its authorized common stock as set forth in Schedule 3.1(a) in order
to effectuate the transactions contemplated by this Agreement. As of each
Closing Date, all shares of Company Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable.
 
(ii) All prior offerings and issuances of Company Common Stock have been made in
accordance with applicable federal and state securities Laws. Except as
disclosed in Schedule 3.1(a), and (i) no shares of the Company’s capital stock
are subject to rights of first refusal, preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, (iv) there are no outstanding securities or instruments of
the Company which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company, (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the sale of the common shares of Company Common Stock as
described in this Agreement and (vi) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.
 
(b)  Organization; Good Standing; Power. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Tennessee, and has full corporate power and authority to own, lease and operate
its assets and properties and to carry on its Business as presently conducted by
it. Schedule 3.1(b) hereto sets forth a true and complete list of all states and
other jurisdictions in which the Company is duly qualified and in good standing
to transact business as a foreign corporation. Except for those states and
jurisdictions set forth on Schedule 3.1(b), there are no other states or
jurisdictions in which the character and location of the properties owned or
leased by the Company and the conduct of its Business make any such
qualification necessary, except any where the failure to be so qualified would
not have a Material Adverse Effect.
 
(c)  Authority; Validity; No Conflicts. The execution and delivery by the
Company of this Agreement, the performance by the Company of its obligations
hereunder, and the consummation of the transactions contemplated thereby, have
been duly authorized by all necessary corporate action on the part of the
Company, and the Company has all necessary corporate power with respect thereto.
This Agreement is the valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except to the extent that
enforceability thereof may be limited by general equitable principles or the
operation of bankruptcy, insolvency, reorganization, moratorium or similar Laws.
Except as set forth on Schedule 3.1(c), neither the execution and delivery by
the Company of this Agreement, nor the consummation of the transactions
contemplated hereby, nor the performance by the Company of its obligations
hereunder, shall (or, with the giving of notice or the lapse of time or both,
would) (i) conflict with or violate any provision of the Charter or By-Laws of
the Company, as amended; (ii) give rise to a conflict, breach or default, or any
right of termination, cancellation or acceleration of remedies or rights, or
otherwise result in a loss of benefits to the Company, under the provisions of
any note, bond, mortgage, indenture, license, agreement or other instrument or
obligation to which the Company is a party or by which it or any of its
properties or assets is otherwise bound; (iii) violate any Law applicable to the
Company or any of its properties or assets; (iv) result in the creation or
imposition of any Lien upon any of the properties or assets of the Company or
cause Purchaser or the Company to be subject to any Tax; (v) interfere with or
otherwise adversely affect the ability of the Company to carry on the business
as presently conducted; or (vi) contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give rise to any right to
revoke, suspend, terminate or modify any Permit.
 
4

--------------------------------------------------------------------------------


 
(d)  Governmental Authorizations; Third-Party Consents. Except as set forth on
Schedule 3.1(d) hereto, no approval, consent, waiver, exemption, order,
authorization or other action by, or notice to or filing with, any governmental
authority or any Person, and no lapse of a waiting period, is required to be
obtained by the Company in connection with (or in order to permit) the
execution, delivery or performance by any of them of this Agreement or the
consummation of the transactions contemplated hereby or thereby (collectively,
the “Consents”).
 
(e)  Financial Statements. Within sixty (60) days of the Final Closing, the
Company will deliver to Purchaser true and complete copies of its (i) audited
balance sheet as of December 31, 2004 and the related audited statements of
income (loss), retained earnings and cash flow for the fiscal year then
ended (the “2004 Financial Statements”) and (ii) audited balance sheet as of
December 31, 2005 and the related unaudited statements of income (loss),
retained earnings and cash flow for the fiscal year then ended (the “2005
Financial Statements”) and will deliver to Purchaser a true and complete copy of
the Estimated 2006 Balance Sheet and Estimated 2006 Income Statement. The
Financial Statements upon completion will be attached hereto as Schedule 3.1(e).
 
(f)  Interests in Other Entities. The Company does not, directly or
indirectly, (i) own, of record or beneficially, any shares of voting stock or
any other equity securities of any Person; (ii) have any other ownership or
equity or debt interest, of record or beneficially, in any Person; or (iii) have
any obligation or right, fixed or contingent, to purchase or subscribe for any
interest in, advance or loan monies to, or in any way make an investment in, any
Person or to share any profits or capital investments in other Person.
 
(g)  Title to Properties; Leases. Except as set forth on Schedule 3.1(g), the
Company has good and marketable title to all of its properties and assets, real
and personal, including, but not limited to, those reflected in the audited
balance sheet contained in the 2005 Financial Statements (except as since sold
or otherwise disposed of in the ordinary course of business, or as expressly
provided for in this Agreement), free and clear of all encumbrances, liens or
charges of any kind or character except: (a) those securing liabilities of the
Company incurred in the ordinary course (with respect to which no default
exists); (b) liens of real estate and personal property taxes;
and (c) imperfections of title and encumbrances, if any, which, in the
aggregate (i) are not substantial in amount; (ii) do not detract from the value
of the property subject thereto or impair the operations of the Company;
and (iii) do not have a Material Adverse Effect on the business, properties or
assets of the Company.
 
5

--------------------------------------------------------------------------------


 
(h)  Absence of Undisclosed Liabilities. The Company does not have any
Liabilities, including guarantees and indemnities by the Company of Liabilities
of any other Person, except (i) Liabilities as and to the extent reflected on
the Estimated 2006 Balance Sheet; (ii) Liabilities incurred by it in the
ordinary course of business and consistent with past practice since the date of
the 2005 Financial Statement (none of which is a material Liability for breach
of contract, breach of warranty, tort, infringement, claim, lawsuit or other
proceeding) and adequately reflected on the books and records of the
Company; (iii) obligations not in default under contracts entered into by it in
the ordinary course of business; and (iv) the Liabilities set forth on Schedule
3.1(h) hereto.
 
(i)  Litigation. Except as set forth on Schedule 3.1(i) hereto, there are no
claims, suits or actions, administrative, arbitration or other proceedings, or
governmental investigations pending or threatened against or affecting, or
reasonably likely to adversely affect, the Company or any of its properties,
assets or business or the transactions contemplated hereby. No event has
occurred and no circumstance exists that may give rise to or serve as a
reasonable basis for any claim, suit, action or other proceeding to be brought
or threatened against the Company. There are no outstanding judgments, orders,
stipulations, injunctions, decrees or awards against the Company that have not
been fully satisfied.
 
(j)  Material Contracts. Schedule 3.1(j) hereto sets forth a true and complete
list, and brief description, of each Material Contract. True and complete copies
of all Material Contracts required to be set forth on Schedule 3.1(j) have been
furnished to Purchaser and, except as set forth on Schedule 3.1(j), each of them
is in full force and effect. Except as set forth on Schedule 3.1(j), neither the
Company nor any other Person that is a party to a Material Contract or is
otherwise bound thereby is in default thereunder, and no event, occurrence,
condition or act exists that, with the giving of notice or the lapse of time or
both, would give rise to any default or right of cancellation thereunder. There
have been no threatened cancellations of any of the Material Contracts and there
are no outstanding disputes thereunder. There are no agreements, understandings
or arrangements with any other Person in respect of the Material Contracts
that (i) give any Person the right to renegotiate or require a reduction in the
price paid to the Company or the repayment of any amount previously
paid, (ii) provide for the sharing of any revenues or profits by or with the
Company or (iii) provide for discounts, allowances or extended payment terms.
 
(k)  Employee Arrangements. The Company does not have any employee benefit
plans.
 
(l)  Tax Matters. Except as set forth on Schedule 3.1(l) hereto:
 
(i) the Company has filed (on a timely basis) with the appropriate governmental
agencies any federal, state, local and foreign Tax Returns required to be filed
by it and has timely paid in full all Taxes due. All such Tax Returns were true
and complete in all respects.
 
(ii) there are no filed Tax liens, and no contemplated Tax liens upon any
properties or assets of the Company other than any statutory liens for Taxes not
yet due and payable;
 
(iii) the Company has not waived any statute of limitations in respect of Taxes
or executed or filed with any governmental authority any agreement extending the
period for the assessment or collection of any Taxes, and it is not a party to
any pending or threatened suit, action or proceeding by any governmental
authority for the assessment or collection of Taxes;
 
6

--------------------------------------------------------------------------------


 
(iv) there is no unresolved claim by a governmental authority in any
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by such jurisdiction;
 
(v) the Company has timely withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, or other Person;
 
(vi) the unpaid Taxes of the Company (A) did not, as of the date of the
Estimated 2006 Balance Sheet, exceed the reserve for Tax Liabilities (other than
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Estimated 2006 Balance Sheet
and (B) will not exceed that reserve, as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company in filing its Tax Returns;
 
(vii) since the date of its incorporation, the Company has always been a
Subchapter S Corporation within the meaning of Section 1361(a)(1) of the Code.
 
(m)  Compliance with Applicable Laws. The Company is and has been in compliance
with all Laws applicable to the Company or to the conduct of its business or
operations or to the use of its properties or assets, including, without
limitation, all Tax, ERISA, privacy, employment, environment and human rights
Laws. The Company has not received written notice of any violation or alleged
violation of any Law by the Company. To the knowledge of the Company, there is
no pending or proposed legislation applicable to the Company or to the conduct
of its business or operations that, if enacted, could reasonably be expected to
have a Material Adverse Effect. No event has occurred and no circumstance exists
that could reasonably be expected to constitute or result in (with or without
notice or lapse of time or both) a violation of or failure to comply with (i) a
material requirement of any Law by the Company or (ii) an order of any court
with respect to which the Company or any of its assets or properties is subject.
 
(n)  Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, and
Company has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
(o)  Environmental Matters. To the Company’s knowledge, the Company is not in
violation of any Environmental Law, and, to its knowledge, no material
expenditures are or will be required in order to comply with any Environmental
Law.
 
(p)  Absence of Certain Changes. Except as and to the extent set forth on
Schedule 3.1(p) hereto, since October 30, 2006, the Company has not had any
material adverse change in the business.
 
(q)  Brokers. Except as set forth on Schedule 3.1(q) hereto, no agent, broker,
firm or other Person acting on behalf of the Company, or under the authority of
any of the foregoing, is or shall be entitled to a brokerage commission,
finder’s fee or similar payment in connection with any of the transactions
contemplated hereby from the Company or Purchaser.
 
(r)  Disclosure. No representation or warranty made by the Company herein
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
herein or therein not misleading.
 
7

--------------------------------------------------------------------------------


 
(s)  Affiliated Transactions. Except as set forth on Schedule 3.1(s) hereto, no
director or officer of the Company (or any of their respective Affiliates or
Associates) (i) is a party to or otherwise a beneficiary of any agreement,
transaction or arrangement (oral or written) with or involving the Company or
any Affiliate or Associate of the Company or (ii) has any claim, monetary or
otherwise, against the Company.
 
(t)  Disclosure Schedules. The Schedules are integral parts of this Agreement.
Nothing in a schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein, unless the schedule identifies the
exception with reasonable particularity and describes the relevant facts in
reasonable detail, including by explicit cross-reference to another schedule to
this Agreement. Without limiting the generality of the foregoing, the mere
listing, or inclusion of a copy, of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein,
unless the representation or warranty is being made as to the existence of the
document or other item itself. The Company is responsible for preparing and
arranging the Schedules corresponding to the lettered and numbered sections
contained herein. Disclosure made in a specific schedule shall be deemed not to
have been disclosed with respect to any other schedule unless an explicit
cross-reference is appropriately made.
 
3.2  Representations and Warranties of Purchaser. As of each Closing, Purchaser
hereby represents and warrants to the Company as follows:
 
(a)  Organization and Power. Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Nevada, and has
full corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as presently conducted by it.
 
(b)  Authority; Validity; No Conflicts. The execution and delivery by Purchaser
of this Agreement, the performance by Purchaser of its obligations under this
Agreement and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action on the part
of Purchaser, and Purchaser has all necessary corporate power with respect
thereto. This Agreement shall be the valid and binding obligations of Purchaser,
enforceable against it in accordance with their respective terms, except to the
extent that enforceability thereof may be limited by general equitable
principles or the operation of bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws. Neither the execution and delivery
by Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby or thereby, nor the performance by Purchaser of its
obligations hereunder or thereunder, shall (or, with the giving of notice or the
lapse of time or both, would) (i) conflict with or violate any provision of the
Certificate of Incorporation or By-Laws of Purchaser; (ii) violate any Law
applicable to Purchaser or any of its properties or assets; or (iii) conflict
with or cause a default under any material contract or agreement to which
Purchaser is a party.
 
(c)  Compliance with Law. Purchaser is in compliance with all applicable Laws,
except for any non-compliance as would not have a Material Adverse Effect on the
financial condition, business or assets of Purchaser and its subsidiaries, taken
as a whole.
 
(d)  Capitalization.
 
(i) The authorized capital stock of the Purchaser consists of (i) Fifty Five
Million (55,000,000) shares of common stock, $0.01 par value per share, of which
One Thousand (1,000) shares are issued and outstanding. All outstanding shares
of Purchaser capital stock have been duly authorized and validly issued and are
fully paid and non-assessable. All prior offerings and issuances of Purchaser
capital stock have been made in accordance with applicable federal and state
securities Laws. There are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Purchaser, or contracts, commitments, understandings or arrangements by which
the Purchaser is or may become bound to issue additional shares of capital stock
of the Purchaser or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Purchaser. The Purchaser
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.
 
8

--------------------------------------------------------------------------------


 
(e)  Investment Intent. Purchaser is acquiring the Purchased Shares as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Purchased Shares or any part thereof, without
prejudice, however, to such holder’s right, at all times to sell or otherwise
dispose of all or any part of such Purchased Shares in compliance with
applicable federal and state securities laws.  Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Purchaser to hold the Purchased Shares for any period of time.
Such Purchaser is acquiring the Purchased Shares hereunder in the ordinary
course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Purchased Shares.
 
4.  Conditions to Closing. 
 
4.1  Conditions to Purchaser’s Obligation to Close. The obligation of Purchaser
to close the transactions contemplated by this Agreement is subject to the
satisfaction of each of the following conditions, any one or more of which may
be waived by Purchaser in writing at or prior to each Closing:
 
(a)  Agreements and Conditions. On or before each Closing Date, the Company
shall have complied with and duly performed all agreements, covenants and
conditions on their part to be complied with and performed pursuant to or in
connection with this Agreement on or before the Closing Date.
 
(b)  Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and complete on and as of each
Closing.
 
(c)  No Legal Proceedings. No court or governmental suit, action or proceeding
shall have been each instituted or overtly threatened to restrain or prohibit
the transactions contemplated hereby, and, as of each Closing Date, there will
be no court or governmental action or proceeding pending or threatened against
or affecting the Company that involves a demand for any judgment or liability,
whether or not covered by insurance, that could reasonably be expected to have a
Material Adverse Effect.
 
(d)  Board Approval. The transactions as set forth in this Agreement were
approved by the Board of Directors of the Company.
 
(e)  Officer’s Certificate. At each Closing, Purchaser shall have received a
certificate dated the date of Closing, and executed by an authorized executive
officer of the Company to the effect that the conditions set forth in
Sections 4.1(a), 4.1(b) and 4.1(g) hereof shall have been satisfied.
 
(f)  Absence of Material Changes. The Company shall have not experienced any
material adverse change in its business, operations, customers, suppliers,
assets, liabilities, prospects or condition (financial or otherwise) since
October 30, 2006.
 
9

--------------------------------------------------------------------------------


 
(g)  Consents.  All Consents required to be set forth on Schedule 3.1(d) hereto
shall have been obtained and delivered to Purchaser.
 
(h)  Stock Certificate. On each Closing Date, Purchaser shall have received an
originally issued stock certificate evidencing all of the Company Common Stock,
as described in Section 1.1, with duly executed stock powers attached, in proper
form for transfer.
 
(i)  Secretary’s Certificate. At each Closing, Purchaser shall have received a
certificate, dated the date of Closing, and executed by the Secretary of the
Company, certifying the incumbency and signatures of the officers of the Company
authorized to act on behalf of the Company in connection with the transactions
contemplated hereby and attaching and certifying as true and complete copies
of (i) the resolutions duly adopted by the Board of Directors of the Company
authorizing and approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and (ii) the Charter and
By-Laws of the Company, each as may have been amended up through the Closing
Date.
 
(j)  Company Capitalization. Prior or on the date of each Closing, the Company
shall have increased its authorized common stock as set forth in Schedule 3.1(a)
in order to effectuate the transactions contemplated by this Agreement. If the
Company effectuates an increase in the Company’s capitalization that does not
adhere to Schedule 3.1(a), the Company shall notify the Purchaser immediately
following such increase.
 
(k)  First Closing Certificate. At the Final Closing, the Company shall issue
and transfer to the Purchaser the First Closing Certificate, such that the
Purchased Shares represent forty percent (40%) of all of the issued and
outstanding shares of Company Common Stock as of the First Closing Date.
 
(l)  Second Closing Certificate. At the Final Closing, the Company shall issue
and transfer to the Purchaser the Second Closing Certificate, such that the
Purchased Shares evidenced by the Second Closing Certificate, plus the Purchased
Shares evidenced by First Closing Certificate, represent eighty percent (80%) of
all of the issued and outstanding shares of Company Common Stock as of the Final
Closing Date.
 
(m)  Other Closing Deliveries. Purchaser shall have received at or prior to the
Final Closing such other documents, instruments and certificates as Purchaser
may reasonably request in order to effectuate the transactions contemplated
hereby.
 
4.2  Conditions to Company’s Obligations to Close. The obligations of to close
the transactions contemplated by this Agreement are subject to the satisfaction
of each of the following conditions, any one or more of which may be waived by
the Company in writing at or prior to the First Closing and the Final Closing:
 
(a)  Agreements and Conditions. As of each Closing, Purchaser shall have
complied with and duly performed all agreements, covenants and conditions on its
part to be complied with and performed pursuant to or in connection with this
Agreement.
 
(b)  Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall be true and complete on and as of
each Closing Date.
 
(c)  No Legal Proceedings. No court or governmental suit, action or proceeding
shall have been instituted or overtly threatened to restrain or prohibit the
transactions contemplated hereby.
 
10

--------------------------------------------------------------------------------


 
(d)  Purchase Price. Purchaser shall have delivered the Purchase Price in
accordance with Section 1.2 hereof.


(e)  Shareholders’ Agreement. Upon execution of the Agreement, ARC and LJ&J
Enterprises, Inc., a Pennsylvania corporation, shall simultaneously enter into
that certain Shareholders Agreement which governs the relationships between the
Shareholders of Purchaser and the ownership and management of Purchaser,
substantially in the same form and content as attached hereto on Exhibit A.
 
5.  Certain Tax Matters.
 
5.1  Tax Indemnification. The Company shall defend, indemnify and hold harmless
the Purchaser and its directors, officers, stockholders, agents, Affiliates and
Associates, successors and permitted assigns from and against, and shall pay and
reimburse the foregoing persons for, any and all losses, Liabilities, claims,
obligations, penalties, damages, costs and expenses (including all reasonable
attorneys’ fees and disbursements and other costs incurred or sustained by an
Indemnitee in connection with the investigation, defense or prosecution of any
such claim or any action or proceeding between the Indemnitee and the
Indemnifying Party  or between the Indemnitee and any third party or otherwise),
whether or not involving a third-party claim (collectively, “Losses”), relating
to or arising out of (i) all Taxes or the non-payment thereof of the Company for
all taxable periods ending on or prior to December 31, 2006  (the “Pre-Closing
Tax Period”); (ii) all Taxes of any member of an affiliated, consolidated,
combined or unitary group of which the Company (or any predecessor of the
Company) is or was a member on or prior to December 31, 2006, including pursuant
to Treasury Regulations Section 1.1502-6 or any analogous or similar Law;
and (iii) all Taxes of any Person (other than the Company) imposed on the
Company as a transferee or successor, by contract or pursuant to Law; provided,
however, that the Company shall be liable only to the extent that the aggregate
amount of such Taxes shall exceed the amount, if any, expressly and properly
reserved for such Taxes (excluding any reserve for deferred Taxes established to
reflect timing differences between book and tax income) on the Estimated 2006
Balance Sheet.
 
5.2  Cooperation on Tax Matters.
 
(a) Purchaser and the Company shall cooperate fully, as and to the extent
reasonably requested by any other party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes
pursuant to this Section 5. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees or representatives available on a mutually convenient basis
to provide additional information and explanation of any materials provided
hereunder. The Company (after the Closing) shall (i) retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
applicable statute of limitations for the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority.
 
(b) Each of Purchaser and the Company shall, upon request from the other party,
use reasonable best efforts to obtain any certificate or other document from any
governmental authority or other Person as may be necessary to mitigate, reduce,
defer or eliminate any Tax that could be imposed (including, but not limited to,
any with respect to the transactions contemplated hereby).
 
5.3  Certain Taxes. All transfer (including real property), documentary, sales,
stamp, registration and other similar Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any
corporate-level gains Tax triggered by the sale of the Company Common Stock and
any similar Tax or other Tax imposed by States or subdivisions) shall be paid by
the Company when due, and the Company will file all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales,
stamp, registration and other similar Taxes and fees. If required by applicable
Law, Purchaser will, and will cause its Affiliates to, join in the execution of
any such Tax Returns and other documentation.
 
11

--------------------------------------------------------------------------------


 
6.  Survival; Indemnification.
 
6.1  Survival of Representations. Notwithstanding any right of Purchaser to
investigate the business and condition of the Company, Purchaser shall be
entitled to rely upon the representations, warranties, covenants and agreements
of the Company. All representations, warranties and agreements contained in this
Agreement (including the Schedules hereto) and in all certificates required
hereby to be delivered with respect hereto shall be deemed to be
representations, warranties and agreements hereunder and shall survive the Final
Closing Date (or, if there is no Closing, the date hereof) for a period of
twelve (12) months; provided, however, that (i) any such representations,
warranties and agreements shall survive the time(s) that they would otherwise
terminate with respect to claims of which notice has been given as provided in
this Agreement prior to such termination; and (ii) such time limitation shall
not apply to the representations, warranties and agreements contained in (A)
Sections 3.1 (h), (l), (m) (n) (o) and (p) hereof, which shall survive until
thirty (30) days following the expiration of the applicable statute of
limitations (including any extension(s) thereof), and (B) Sections 3.1(a), (c),
and (r), 3.2(a) and (b) hereof, which shall survive indefinitely. Any limitation
or qualification set forth in any one representation and warranty contained in
Section 3 hereof shall not limit or qualify any other representation and
warranty contained in such Section. Each representation and warranty included in
Section 3 is independent and shall be interpreted without regard to any other
representation or warranty contained in Section 3 (including any more inclusive
representation or warranty). The waiver by any party of any condition at the
Closing or the breach or inaccuracy of any representation or warranty, or the
breach of or non-compliance with any covenant or obligation, shall not affect
the right of such party to the indemnification, payment or reimbursement of
Losses or any other remedy based on such breach, inaccuracy or non-compliance.
 
6.2  Indemnities of the Company. The Company shall indemnify, defend and hold
harmless Purchaser, its Affiliates and Associates and their respective
directors, officers, stockholders, agents, successors and permitted assigns from
and against, and shall pay and reimburse the foregoing Persons for, any and all
Losses relating to or arising out of the breach (or alleged breach if asserted
by a third party) of any representation, warranty, covenant or agreement of the
Company contained in this Agreement.
 
6.3  Indemnity of Purchaser. Purchaser shall indemnify, defend and hold harmless
the Company and its permitted assigns from and against, and shall pay and
reimburse the foregoing Persons for, any and all Losses relating to or arising
out of the breach (or alleged breach if asserted by a third party) of any
representation, warranty, covenant or agreement of Purchaser contained in this
Agreement.
 
6.4  Limitations on Indemnification. Notwithstanding any provision contained in
this Section 6 to the contrary, no Indemnitee shall be entitled to assert any
claim for indemnification in respect of breach(es) of representations and
warranties under Sections 6.2 or 6.3 hereof until such time as all claims for
indemnification (including those under Section 6 hereof) by such Person
hereunder shall exceed $25,000 (the “Basket”), such Basket being deducted from
any claim for indemnification; provided, however, that the aggregate dollar
amount of Purchaser’s and the Company’s indemnification obligations hereunder
may not exceed the Purchase Price (the “Claims Limitation”), minus the
non-refundable portion of the Purchase Price, except (i) if the indemnifying
party shall have provided information to Purchaser or to the Company, as the
case may be, in connection herewith or made any representation or warranty
contained herein that, in either case, was fraudulent or made in bad faith in
which event neither the Basket nor the Claims Limitation shall apply.
 
12

--------------------------------------------------------------------------------


 
7.  Confidentiality.
 
7.1  Confidentiality. From and after the Closing Date, the Company and the
Company’s officers and representatives shall not at any time, directly or
indirectly, use, exploit, communicate, disclose or disseminate any Confidential
Information (as defined below) in any manner whatsoever (except disclosure to
their personal financial or legal advisors and as may be required under legal
process by subpoena or other court order; provided, that the Company will take
reasonable steps to provide Purchaser with sufficient prior written notice in
order to contest such requirement or order). Notwithstanding the foregoing, the
Company (and each representative or other agent of each Company) may disclose to
any and all Persons the tax treatment and tax structure of the transaction
contemplated hereby; provided, however, that neither the Company nor any
representative or agent thereof may disclose any information that is not
necessary to understanding the tax treatment and tax structure of the
transactions (including the identity of a party and any information that could
lead another to determine the identity of a party) or any other information to
the extent that such disclosure could result in a violation of any federal or
state securities Laws.
 
7.2  Remedies upon Breach. The Company acknowledges and agrees that:
(i) Purchaser (and the Company) would be irreparably injured in the event of a
breach by the Company of any of the obligations under this
Section 7; (ii) monetary damages would not be an adequate remedy for such
breach; (iii) Purchaser (and the Company) shall be entitled to injunctive
relief, without the necessity of the posting of a bond, in addition to any other
remedy that they may have, in the event of any such breach; and (iv) the
existence of any claims that the Company may have against Purchaser (and the
Company), whether under this Agreement or otherwise, shall not be a defense
to (or reason for the delay of) the enforcement by Purchaser of any of their
rights or remedies under this Agreement.
 
8.  Miscellaneous Provisions. 
 
8.1  Counterparts; Interpretation. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. This Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof, and this Agreement contains the sole and entire agreement among
the parties with respect to the matters covered hereby. This Agreement shall not
be altered or amended except by an instrument in writing signed by or on behalf
of all of the parties hereto. No ambiguity in any provision hereof shall be
construed against a party by reason of the fact it was drafted by such party or
its counsel. References to “including” means including without limiting the
generality of any description preceding such term. Nothing expressed or implied
in this Agreement is intended, or shall be construed, to confer upon or give any
Person other than a party any rights or remedies under or by reason of this
Agreement.
 
8.2  Governing Laws. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of Nevada without
regard to principles of conflicts of laws thereof. Any dispute, controversy or
question of interpretation arising under, out of, in connection with or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be litigated exclusively in the state or federal courts of
competent jurisdiction located in Nevada. Each of the parties hereby irrevocably
submits to the jurisdiction of any court of competent jurisdiction located in
Nevada. Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any such action in Nevada.
 
8.3  Partial Invalidity and Severability. All rights and restrictions contained
herein may be exercised and shall be applicable and binding only to the extent
that they do not violate any applicable laws and are intended to be limited to
the extent necessary to render this Agreement legal, valid and enforceable. If
any terms of this Agreement not essential to the commercial purpose of this
Agreement shall be held to be illegal, invalid or unenforceable by a court of
competent jurisdiction, it is the intention of the parties that the remaining
terms hereof shall constitute their agreement with respect to the subject matter
hereof and all such remaining terms shall remain in full force and effect. To
the extent legally permissible, any illegal, invalid or unenforceable provision
of this Agreement shall be replaced by a valid provision which will implement
the commercial purpose of the illegal, invalid or unenforceable provision.
 
13

--------------------------------------------------------------------------------


 
8.4  Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of a
party to exercise, and no delay in exercising, any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other future exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party to any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
 
8.5  Acceptance by Fax. This Agreement shall be accepted, effective and binding,
for all purposes, when the parties have signed and transmitted to each other, by
telecopier or otherwise, copies of the signature pages hereto.
 
8.6  Fees and Disbursements. Each Party shall, respectively pay their own
expenses incurred by each. including, but not limited to all costs and expenses,
including the fees and disbursements of any counsel and accountants retained by
them, incurred by them in connection with the preparation, execution, delivery
and performance of this Agreement and the transactions contemplated hereby,
whether or not the transactions contemplated hereby are consummated.
 
8.7  Attorneys’ Fees. In the event of any litigation arising under the terms of
this Agreement, the prevailing party shall be entitled to recover its or their
reasonable attorneys’ fees and court costs from the other party, including trial
and appellate proceedings, as well as the costs of collecting any judgment.
 
8.8  Further Assurances. Each party shall from time to time do and perform such
additional acts and execute and deliver such additional documents and
instruments as may be required or reasonably requested by any party to
establish, maintain or protect its rights and remedies or to effect the purposes
of this Agreement.
 
8.9  Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given: (i) when delivered by hand or by
confirmed facsimile transmission; (ii) one (1) day after delivery by
internationally recognized express courier (i.e., Federal Express, DHL);
or (iii) three (3) days after delivery by certified mail, postage prepaid, to a
party at the following addresses (or at such other address for a party as shall
be specified by like notice):
 
14

--------------------------------------------------------------------------------


 

 
If to Company:
LJ&J Enterprises of Tennessee, Inc.
   
P.O. Box 378
   
Long Pond, PA 18334
   
Attn: Joseph R. Mattiolli, III
   
Telephone: (570) 646-0898
             
With a copy to:
Schulman, Treem, Kaminkow, Gilden & Ravenell, P.A.
   
1800 World Trade Center
   
410 East Pratt Street
   
Baltimore, MD 21202
   
Attn: Robert B. Schulman
   
Telephone: (410) 332-0850
   
Facsimile: (410) 332-0866
             
If to Purchaser:
Motorsports & Entertainment of Tennessee, Inc.,
   
Route 940, Pocono Lake Office Complex
   
Pocono Lake, PA 18347
   
Attn: A. Robert Koveleski
   
Telephone: (858) 558-0568
   
Attn: Joseph R. Mattiolli, III
   
Telephone: (570) 646-0808
             
With a copy to:
Kirkpatrick & Lockhart Nicholson Graham LLP
   
201 South Biscayne Blvd.- Suite 2000
   
Miami, FL 33131
   
Attn: Clayton Parker, Esq.
   
Telephone: (305) 539-3375
   
Facsimile: (305) 358-7095
     

8.10  Termination. Subject to the provisions of Section 8.11 hereof, this
Agreement may be terminated at any time prior to the Final Closing Date by any
of the following:
 
(a) By the mutual written agreement of Purchaser, and the Company;
 
(b) By either Purchaser or the Company, if the Final Closing shall not have
occurred by March 31, 2007 upon written notice by such terminating party;
provided that at the time such notice is given, a material breach of this
Agreement by such terminating party shall not be the principal reason for the
failure of the Final Closing to occur;
 
(c) By Purchaser, by written notice to the Company, if (i) Purchaser, in its
sole discretion, is unable to secure adequate financing on satisfactory terms;
or (ii) there has been a material violation or breach of the Company’s covenants
or agreements made herein or if any representation or warranty of the Company
contained herein is materially inaccurate or misleading; or
 
(d) By the Company, by written notice to Purchaser, if there has been a material
violation or breach of any of Purchaser’s covenants or agreements made herein or
if any representation or warranty of Purchaser contained herein is materially
inaccurate or misleading.
 
8.11  Effects of Termination. (a) If this Agreement shall be terminated as
provided in Section 8.10 hereof, then this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of the parties
hereto (or any of their respective stockholders, officers, directors, employees,
legal beneficiaries, successors, Affiliates or Associates); provided, however,
that (i) no party shall be relieved of any Losses occurring or sustained as a
result of a breach of any of such party’s representations, warranties, covenants
or agreements contained herein and (ii) if the Purchaser terminates this
Agreement pursuant to Section 8.10(c)(ii), and the Company hereby agree to pay
to the Purchaser Fifty Thousand Dollars ($50,000) in the aggregate for costs,
fees and expenses of the Purchaser in connection with this transaction.
Notwithstanding any termination of this Agreement, the provisions of
Section 4.1 and this Section 8 shall survive.
 
15

--------------------------------------------------------------------------------


 
8.12  Assignment. This Agreement may not be assigned by the Company without the
prior written consent of Purchaser; provided, however, that (i) Purchaser may
assign or delegate any or all rights or obligations hereunder, to an Affiliate
prior to Final Closing if necessary in connection with its financing or Tax
planning and (ii) Purchaser may assign any and all of its rights hereunder to
any lenders that provide financing to it in connection with the transactions
contemplated hereby and in any related transactions; provided, further, that
Purchaser may assign or delegate any or all of its rights or obligations
hereunder, including its rights under Sections 6 and 7 hereof, to any subsequent
purchaser of the Business, the Company, Purchaser or all or substantially all of
Purchaser’s or the Company’s assets.
 
8.13  Binding Effect; Benefits. This Agreement shall inure to the benefit of,
and be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person other than
the parties hereto, and their respective heirs, legal representatives,
successors and permitted assigns, any rights, remedies, obligations or
liabilities under, in connection with or by reason of this Agreement.
 
8.14  Rules of Construction.
 
Words used herein, regardless of the number and gender used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neuter, as the context requires; as used herein, unless
the context clearly requires otherwise, the words “hereof,” “herein,”
“hereinafter” and “hereunder” and words of similar import shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
 
A reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or as it may from time to time be,
amended, modified or re-enacted.
 
The terms “dollars” and “$” mean United States dollars.
 
All references to any Person shall mean and include the successors and permitted
assigns of such Person, and all references to “including” and “include” shall be
understood to mean “including, without limitation.”
 
The table of contents, lists of annexes, schedules and exhibits and section
headings used in this Agreement are for convenience of reference only and shall
not affect the interpretation of this Agreement.
 
This Agreement is between financially sophisticated and knowledgeable parties
and is entered into by such party in reliance upon the economic and legal
bargains contained herein, the language used in this Agreement has been
negotiated by the parties hereto and shall be interpreted and construed in a
fair and impartial manner without regard to such factors as the party who
prepared, or caused the preparation of, this Agreement or the relative
bargaining power of a party.
 
16

--------------------------------------------------------------------------------


 
8.15  Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR A PARTY’S ACCEPTANCE OF THIS AGREEMENT.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement the day and year first above written.
 

 
COMPANY:
     
LJ&J ENTERPRISES OF TENNESSEE, INC.,
a Tennessee corporation
     
By: 
 /s/ Joseph R. Mattiolli, III    
Name: 
Joseph R. Mattiolli, III    
Title: 
 President

 
 
          
PURCHASER:
     
MOTORSPORTS & ENTERTAINMENT OF
TENNESSEE, INC.,
a Nevada corporation
     
By: 
 /s/ A. Robert Koveleski     
Name: 
A. Robert Koveleski   
Title: 
 Secretary        



18

--------------------------------------------------------------------------------


 
ANNEX A


TO STOCK PURCHASE AGREEMENT


DEFINITIONS


“Agreement” has the meaning given to such term in the Preamble to this Stock
Purchase Agreement.
 
“Affiliate” means, with respect to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under the common control with, the Person specified (as set forth in Rule 405
promulgated under the Securities Act of 1933).
 
“Associate” means, when used to indicate a relationship with any Person, (1) a
corporation or organization of which such Person is an officer or partner or is,
directly or indirectly, the beneficial owner of 10 percent or more of any class
of equity securities, (2) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar capacity, and (3) any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person or who is a
director or officer of the Person or any of its parents or subsidiaries (as set
forth in Rule 405 promulgated under the Securities Act of 1933).
 
“Audit” has the meaning given to such term in Section 2.1.
 
“Audited Period” has the meaning given to such term in Section 2.1.
 
“Basket” has the meaning given to such term in Section 6.4.
 
“Business” has the meaning given to such term in the Recitals to this Agreement.
 
“Claims Limitation” has the meaning given to such term in Section 6.4.
 
“Closing” means either the First Closing or the Final Closing, as described in
Section 1.3(a).
 
“Closing Date” means either the First Closing Date or the Final Closing Date.
 
“Code” means the Internal Revenue Code of 1986, as amended (together with the
rules and regulations thereunder).
 
“Company” has the meaning given to such term in the Preamble to this Agreement.
 
“Company Common Stock” has the meaning given to such term in the Recitals to
this Agreement.
 
“Confidential Information” means any and all information (oral or written)
relating to the Company and/or Purchaser and its Affiliates or any of their
operations or activities, including, but not limited to, the terms of this
Agreement, information relating to trade secrets, plans, promotion and pricing
techniques, procurement and sales activities and procedures, proprietary
information, business methods and strategies (including acquisition strategies),
software, software codes, advertising, sales, marketing and other materials,
customers and supplier lists, data processing reports, customer sales analyses,
invoice, price lists or information, and information pertaining to any lawsuits
or governmental investigation, except such information that is in the public
domain (such information not being deemed to be in the public domain merely
because it is embraced by more general information that is in the public
domain), other than as a result of a breach of any of the provisions hereof.
 
A-1

--------------------------------------------------------------------------------


 
“Environmental Law” means any applicable federal, state and local law,
ordinance, rule or regulation that regulates, fixes liability for, or otherwise
relates to, the handling, use (including use in industrial processes, in
construction, as building materials, or otherwise), treatment, storage and
disposal of hazardous and toxic wastes and substances, and to the discharge,
leakage, presence, migration, actual release (whether by disposal, a discharge
into any water source or system or into the air, or otherwise) of any pollutant
or effluent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations promulgated thereunder.
 
“Escrow Agreement” means Kirkpatrick & Lockhart Nicholson Graham, LLP.
 
“Escrow Agreement” means that certain Escrow Agreement, dated November 21, 2006,
by and between Purchaser, Company and Kirkpatrick & Lockhart Nicholson Graham,
LLP, as Escrow Agent.
 
“Estimated 2006 Income Statement” means unaudited income statement of the
Company for the period ended September 30, 2006.
 
“Estimated 2006 Balance Sheet” means the unaudited balance sheets of the Company
for the period ended September 30, 2006.
 
“Final Closing Date” means a date within three (3) business days after the
effectiveness of ARC’s Registration Statement on Form SB-2 in connection with
those certain financing transactions with the Investors.
 
“Financial Statements” mean 2004 Financial Statements, the 2005 Financial
Statements, the Estimated 2006 Income Statement and the Estimated 2006 Balance
Sheet, collectively.
 
“Final Closing” has the meaning given to such term in Section 1.1.
 
“Final Closing Certificate” has the meaning given to such term in Section 1.1.
 
“Final Closing Date” means the date when the Final Closing shall take place.
 
“Final Payment” has the meaning given to such term in Section 1.2.
 
“First Closing” has the meaning given to such term in Section 1.1.
 
“First Closing Certificate” has the meaning given to such term in Section 1.1.
 
“First Closing Date” means January 1, 2007, when the First Closing shall take
place.
 
“Fiscal Year” means the fiscal year of the Company ending on December 31.
 
“GAAP” means United States generally accepted accounting principles.
 
“Indemnitee” means any party which incurs Losses or receives notice of any claim
or the commencement of any action or proceeding with respect to which the other
party (or a party) is obligated to provide indemnification.
 
A-2

--------------------------------------------------------------------------------


 
“Indemnifying Party” means any party which is obligated to provide
indemnification to the Indemnitee in connection the Losses pursuant to the terms
of this Agreement.
 
“IRS” means the Internal Revenue Service.
 
“Laws” mean material federal, state, local and foreign laws, statutes,
ordinances, rules or regulations, orders and administrative rulings promulgated
by any governmental or regulatory authority.
 
“Liabilities” mean debts, liabilities, commitments or obligations, whether
absolute or contingent, asserted or unasserted, known or unknown, liquidated or
unliquidated, due or to become due, or fixed or unfixed.
 
“Liens” mean all liens, mortgages, pledges, charges, claims, security interests
or encumbrances of any nature whatsoever.
 
“Losses” has the meaning given to such term in Section 5.1.
 
“Material Adverse Effect” means an effect that is more than a minor, de minimis
or minimal effect on the Business, operations, condition (financial or other) or
prospects of the Company or the value of its properties or assets.
 
“Material Contract” means any contract, purchase order, agreement, mortgage,
note, commitment, obligation and undertaking to which the Company is a party or
by which it is otherwise bound that involves in excess of Twenty-Five Thousand
Dollars ($25,000).
 
“Permits” mean governmental permits, approvals, licenses, certificates,
franchises, authorizations, consents and orders necessary for the operation of
the Business in the manner that it is presently conducted.
 
“Person” or “Persons” means any stockholder, officer, employee or director of
the Company, or any other natural person, corporation, partnership, limited
liability company or other entity.
 
“Pre-Closing Tax Period” has the meaning given to such term in Section 5.1.
 
“Purchase Price” has the meaning given to such term in Section 1.2.
 
“Purchaser” has the meaning given to such term in the Preamble to this
Agreement.
 
“Records” mean all original agreements, documents, books, stock ledgers,
minutes, correspondence, and corporate and other records and files, including
records and files stored on computer disks or tapes or any other storage medium.
 
“Second Payment” has the meaning given to such term in Section 1.2.
 
“Schedule” means all schedules to this Agreement.
 
“Shareholders’ Agreement” means that certain Shareholders’ Agreement, dated
November 21, 2006, by and among the Purchaser, American Racing Capital, Inc., a
Nevada corporation and LJ&J Enterprises, Inc., a Pennsylvania corporation.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
customs, duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax, of any kind, whatsoever, including any
interest, penalty or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
 
A-3

--------------------------------------------------------------------------------


 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and any amendment(s) thereof.
 
“2004 Financial Statements” has the meaning given to such term in
Section 3.1(e).
 
“2005 Financial Statements” has the meaning given to such term in
Section 3.1(e).
 
A-4

--------------------------------------------------------------------------------


 
SCHEDULE 3.1(a)
 
Company Capitalization Table


As of the First Closing Date - Company shall increase its authorized Common
Stock to 9,000 shares, as follows:


Total Number of Authorized Company Common Stock as of First Closing Date
 
Break-Down of Shareholders After Issuance of Shares, as of First Closing Date
9,000 shares
 
M&ET - 3,600 shares (40%)
   
Other shareholders - 5,400 (60%)
     



As of the Final Closing Date - Company shall increase its authorized Common
Stock to 60,000 shares, as follows:


Total Number of Authorized Company Common Stock as of Final Closing Date
Break-Down of Shareholders After Issuance of Shares, as of Final Closing Date
60,000 shares
M&ET - 48,000 shares (80%)
 
Other shareholders - 12,000 (20%)
   

 

--------------------------------------------------------------------------------

